Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of January 17, 2014

to

CREDIT AGREEMENT

Dated as of October 21, 2011

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of January 17, 2014 by and
among Vistaprint N.V. (the “Parent”), Vistaprint Limited (the “Company”),
Vistaprint Schweiz GmbH, Vistaprint B.V. and Vistaprint USA, Incorporated
(collectively, the “Subsidiary Borrowers” and, together with the Parent and the
Company, the “Borrowers”), the Lenders parties hereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
under that certain Credit Agreement, dated as of October 21, 2011, as amended
and restated as of February 8, 2013, by and among the Borrowers, the other
Subsidiary Borrowers party thereto from time to time, the Lenders and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

1. Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 3 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following definitions in the appropriate alphabetical order:

“Additional Term Lender” means, as of any date of determination, each Lender
having an Additional Term Loan Commitment or that holds Additional Term Loans.

“Additional Term Loan Commitment” means (a) as to any Additional Term Lender,
the aggregate commitment of such Additional Term Lender to make Additional Term
Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption or other documentation contemplated hereby executed by such
Additional Term Lender and (b) as to all Additional Term Lenders, the aggregate



--------------------------------------------------------------------------------

commitment of all Additional Term Lenders to make Additional Term Loans, which
aggregate commitment shall be $63,750,000 on the Amendment No. 1 Effective Date.
After advancing the Additional Term Loans, each reference to an Additional Term
Lender’s Additional Term Loan Commitment shall refer to that Additional Term
Lender’s Applicable Percentage of the Additional Term Loans.

“Additional Term Loan Facility” means the loan facility hereunder pursuant to
which Additional Term Lenders make Additional Term Loans pursuant to the terms
of this Agreement.

“Additional Term Loans” means the term loans made by the Additional Term Lenders
to the Parent pursuant to Section 2.01(d).

“Amendment No. 1 Effective Date” means January 17, 2014.

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

“Co-Syndication Agent” means each of Fifth Third Bank, HSBC Bank USA, National
Association and Santander Bank, N.A. in its capacity as co-syndication agent for
the credit facilities evidenced by this Agreement.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Initial Term Lender” means, as of any date of determination, each Lender having
an Initial Term Loan Commitment or that holds Initial Term Loans.

“Initial Term Loan Commitment” means (a) as to any Initial Term Lender, such
Initial Term Lender’s Applicable Percentage of the Initial Term Loans and (b) as
to all Initial Term Lenders, the aggregate outstanding amount of all Initial
Term Loans.

“Initial Term Loan Facility” means the loan facility hereunder pursuant to which
Initial Term Lenders make Initial Term Loans pursuant to the terms of this
Agreement.

“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Parent on the Restatement Effective Date pursuant to the terms of this
Agreement. The aggregate outstanding principal amount of the Initial Term Loans
as of the Amendment No. 1 Effective Date is $96,250,000 and each Initial Term
Lender’s respective portion of the Initial Term Loans on the Amendment No. 1
Effective Date is set forth on Schedule 2.01.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

2



--------------------------------------------------------------------------------

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and such other banks as may be appointed by the Administrative Agent in
consultation with the Company and as agreed to by such bank.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

(b) The definition of “2016 Revolving Global Commitment” appearing in
Section 1.01 of the Credit Agreement is hereby amended to amend and restate the
final two sentences thereof in their entirety as follows:

“The amount of each Lender’s 2016 Revolving Global Commitment as of the
Amendment No. 1 Effective Date is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
2016 Revolving Global Commitment pursuant to the terms hereof, as applicable.
The aggregate amount of the 2016 Revolving Global Lenders’ 2016 Revolving Global
Commitments as of the Amendment No. 1 Effective Date is $0.”

(c) The definition of “2018 Revolving Global Commitment” appearing in
Section 1.01 of the Credit Agreement is hereby amended to amend and restate the
final two sentences thereof in their entirety as follows:

“The amount of each Lender’s 2018 Revolving Global Commitment as of the
Amendment No. 1 Effective Date is set forth on Schedule 2.01, or in the
applicable documentation pursuant to which such Lender shall have assumed its
2018 Revolving Global Commitment pursuant to the terms hereof, as applicable.
The aggregate amount of the 2018 Revolving Global Lenders’ 2018 Revolving Global
Commitments as of the Amendment No. 1 Effective Date is $640,000,000.”

(d) The definition of “2018 Revolving US Commitment” appearing in Section 1.01
of the Credit Agreement is hereby amended to amend and restate the final two
sentences thereof in their entirety as follows:

“The amount of each Lender’s 2018 Revolving US Commitment as of the Amendment
No. 1 Effective Date is set forth on Schedule 2.01, or in the applicable
documentation pursuant to which such Lender shall have assumed its 2018
Revolving US Commitment pursuant to the terms hereof, as applicable. The
aggregate amount of the 2018 Revolving US Lenders’ 2018 Revolving US Commitments
as of the Amendment No. 1 Effective Date is $0”

 

3



--------------------------------------------------------------------------------

(e) The definition of “Adjusted LIBO Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

(f) The definition of “Agreed Currencies” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars,
(y) for which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Global Facility Revolving Lenders.

(g) The definition of “Alternate Base Rate” appearing in Section 1.01 is hereby
amended to delete the word “service” appearing in the second parenthetical
therein and replace such word with “page”.

(h) The definition of “Applicable Percentage” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments of any Class have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments of such Class most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.24 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation, (b) with respect to the Initial Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Initial Term Loans and the denominator of
which is the aggregate outstanding principal amount of the Initial Term Loans of
all Term Lenders and (c) with respect to the Additional Term Loans, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Additional Term Loans and the denominator of which is
the aggregate outstanding principal amount of the Additional Term Loans of all
Term Lenders; provided that, with respect to the calculation set forth in the
foregoing clauses (b) and (c), in the case of Section 2.24 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Term Loan Commitment shall be
disregarded in the applicable calculation.

 

4



--------------------------------------------------------------------------------

(i) The definition of “Change in Law” appearing in Section 1.01 of the Credit
Agreement is hereby amended to insert a reference to “, implementation”
immediately after the word “interpretation” appearing therein.

(j) The definition of “Class” appearing in Section 1.01 of the Credit Agreement
is hereby amended to (x) delete the reference to “Term Loans” appearing in
clause (a) thereof and replace it with “Initial Term Loans, Additional Term
Loans”, (y) delete the reference to “a Term Loan Commitment” appearing in clause
(b) thereof and replace it with “an Initial Term Loan Commitment, an Additional
Term Loan Commitment” and (z) delete the reference to “a Term Lender” appearing
in clause (c) thereof and replace it with “an Initial Term Lender, an Additional
Term Lender”.

(k) The definition of “Co-Documentation Agent” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Co-Documentation Agent” means each of RBS Citizens, N.A., SunTrust Bank and
Union Bank, N.A. in its capacity as co-documentation agent for the credit
facilities evidenced by this Agreement.

(l) The definition of “Commitment” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Commitment” means, with respect to each Lender, the sum of such Lender’s 2016
Revolving Global Commitment, 2018 Revolving Global Commitment, 2018 Revolving US
Commitment, Initial Term Loan Commitment and Additional Term Loan Commitment (if
any). The amount of each Lender’s Revolving Commitment and Additional Term Loan
Commitment as of the Amendment No. 1 Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.

(m) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended to amend and restate the first sentence
thereof in its entirety as follows:

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary, non-recurring
or unusual non-cash expenses or losses incurred other than in the ordinary
course of business, (vi) non-cash expenses related to share based compensation,
(vii) non-cash losses on Swap Agreements that have a tenor of greater than 31
days and were entered into to hedge or mitigate risks to which the Parent or any
Subsidiary has actual or reasonably anticipated exposure and (viii) non-cash
losses on Dollar denominated intercompany financing loans that are revalued on
non-Dollar functional currency legal entities minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) income tax credits and refunds
(to the extent not netted from tax expense), (3) any cash payments made during
such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred, (4) extraordinary, unusual or non-recurring non-cash
income or gains realized other than in the ordinary course of business,

 

5



--------------------------------------------------------------------------------

all calculated for the Parent and its Subsidiaries in accordance with GAAP on a
consolidated basis, (5) non-cash gains on Swap Agreements that have a tenor of
greater than 31 days and were entered into to hedge or mitigate risks to which
the Parent or any Subsidiary has actual or reasonably anticipated exposure and
(6) non-cash gains on Dollar denominated intercompany financing loans that are
revalued on non-Dollar functional currency legal entities.

(n) The definition of “Facility” appearing in Section 1.01 of the Credit
Agreement is hereby amended to delete the reference to “and the Term Loan
Facility” appearing therein and replace it with “, the Initial Term Loan
Facility and the Additional Term Loan Facility”.

(o) The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate administered by the British Bankers Association (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such currency and such Interest Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.

(p) The term “Mandatory Cost” and its related definition appearing in
Section 1.01 of the Credit Agreement are hereby deleted in their entirety.

(q) The definition of “Quotation Day” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).

 

6



--------------------------------------------------------------------------------

(r) The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (x) replacing the term “Financial Services
Authority” with the terms “Financial Conduct Authority, the Prudential
Regulation Authority” and (y) deleting the phrase “, in the case of
Dollar-denominated Loans,” appearing in the second sentence therein.

(s) The definition of “Syndication Agent” appearing in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety.

(t) The definition of “Term Lender” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Term Lender” means each Initial Term Loan Lender and each Additional Term Loan
Lender.

(u) The definition of “Term Loan Commitment” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Term Loan Commitment” means the Initial Term Loan Commitment and the Additional
Term Loan Commitment, as applicable.

(v) The definition of “Term Loan Facility” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Term Loan Facility” means the Initial Term Loan Facility and the Additional
Term Loan Facility, as applicable.

(w) The definition of “Term Loans” appearing in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Term Loans” means the Initial Term Loans and the Additional Term Loans.

(x) Section 1.04 of the Credit Agreement is hereby amended to insert a new
sentence at the end thereof as follows:

“Furthermore, notwithstanding the foregoing, the parties hereto agree that,
solely in connection with the Company’s proposed relocation to the property
located at 275 Wyman Street, Waltham, Massachusetts and so long as the Company
does not acquire legal title to such property or dispose such property (or
assets thereon), (x) the effects of Accounting Standards Codification
840-40-15-5 shall be disregarded in respect of all terms of an accounting or
financial nature used herein and all computations of amounts and ratios referred
to herein, in each case in respect of such property and (y) the Company shall
not be deemed to be the owner of such property solely by virtue of such
accounting standard.”

(y) Section 2.01(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) each Additional Term Lender with an Additional Term Loan Commitment agrees
to make an Additional Term Loan to the Parent in Dollars on the Amendment No. 1
Effective Date, in an amount equal to such Lender’s

 

7



--------------------------------------------------------------------------------

Additional Term Loan Commitment by making immediately available funds available
to the Administrative Agent’s designated account, not later than the time
specified by the Administrative Agent.”

(z) Section 2.09(a) of the Credit Agreement is hereby amended to amend and
restate clause (i) thereof in its entirety to read as follows:

“(i) the Additional Term Loan Commitments shall terminate at 3:00 p.m. (New York
City time) on the Amendment No. 1 Effective Date,”

(aa) Section 2.10 of the Credit Agreement is hereby amended to (x) delete the
first reference to “Term Loans” appearing therein and replace it with “Initial
Term Loans” and (y) insert the following immediately after the table appearing
therein:

The Parent shall repay Additional Term Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Section 2.11(a)):

 

Date

   Amount  

March 31, 2014

   $ 796,875   

June 30, 2014

   $ 1,593,750   

September 30, 2014

   $ 1,593,750   

December 31, 2014

   $ 1,593,750   

March 31, 2015

   $ 1,593,750   

June 30, 2015

   $ 1,593,750   

September 30, 2015

   $ 1,593,750   

December 31, 2015

   $ 1,593,750   

March 31, 2016

   $ 1,593,750   

June 30, 2016

   $ 2,390,625   

September 30, 2016

   $ 2,390,625   

December 31, 2016

   $ 2,390,625   

March 31, 2017

   $ 2,390,625   

June 30, 2017

   $ 9,562,500   

September 30, 2017

   $ 9,562,500   

December 31, 2017

   $ 9,562,500   

(bb) Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such

 

8



--------------------------------------------------------------------------------

Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion, such rate,
the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the relevant Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the relevant Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing of the same Class under the same Facility (and if any Borrowing
Request requests a Eurocurrency Borrowing in a Foreign Currency, then the LIBO
Rate for such Eurocurrency Borrowing shall be the COF Rate); provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.”

(cc) Section 2.15(a)(i) of the Credit Agreement is hereby amended to insert a
reference to “, liquidity” immediately after the words “special deposit”
appearing therein.

(dd) Section 2.20 of the Credit Agreement is hereby amended to (x) insert the
words “after the Amendment No. 1 Effective Date” immediately after the words
“The Company may from time to time” appearing at the beginning thereof and
(y) delete the reference to “$200,000,000” appearing therein and replace it with
“$100,000,000”.

 

9



--------------------------------------------------------------------------------

(ee) Section 6.04 of the Credit Agreement is hereby amended to restate clause
(g) thereof in its entirety as follows:

(g) investments in joint ventures or other minority interests in a business or
line of business permitted with respect to the Loan Parties and the Subsidiaries
under this Agreement; provided that the aggregate outstanding amount of all such
investments in joint ventures and minority interests pursuant to this clause
(g) does not exceed $100,000,000 in the aggregate. For the avoidance of doubt,
investments in joint ventures or other minority interests that subsequently
transition into the status of (and remain) a Subsidiary shall not utilize the
foregoing $100,000,000 and such investments shall instead by governed by
Section 6.04(d);

(ff) The eighth paragraph of Article VII of the Credit Agreement is hereby
amended to delete each reference to “Syndication Agent” appearing therein and
replace each such reference with “Co-Syndication Agent” in each case.

(gg) Section 9.02(c) of the Credit Agreement is hereby amended to delete the
reference to “the initial Term Loans” appearing therein and replace it with “the
Initial Term Loans, the Additional Term Loans”.

(hh) Fifth Third Bank shall continue as a Co-Syndication Agent, and each of HSBC
Bank USA, National Association and Santander Bank, N.A. are hereby designated as
a Co-Syndication Agent, in each case for the credit facilities evidenced by the
Credit Agreement. RBS Citizens, N.A. shall continue as a Co-Documentation Agent,
and each of SunTrust Bank and Union Bank, N.A. are hereby designated as a
Co-Documentation Agent, in each case for the credit facilities evidenced by the
Credit Agreement. Accordingly, the cover page of the Credit Agreement and the
introductory paragraph to the Credit Agreement are hereby amended to (i) refer
to Fifth Third Bank, HSBC Bank USA, National Association and Santander Bank,
N.A. as Co-Syndication Agents, (ii) delete the reference to HSBC Bank USA,
National Association as a Co-Documentation Agent and (iii) refer to RBS
Citizens, N.A., SunTrust Bank and Union Bank as Co-Documentation Agents.

(ii) The 2018 Revolving Global Commitments of certain of the Lenders (the
“Increasing Lenders”) are hereby increased as set forth on Annex A attached
hereto. The New Lenders (defined below) are hereby deemed to be Lenders for all
purposes of the Loan Documents. Accordingly, Schedule 2.01 to the Credit
Agreement is replaced in its entirety with Schedule 2.01 attached hereto as
Annex A.

(jj) Schedule 2.02 of the Credit Agreement is hereby deleted in its entirety.

2. New Lenders.

(a) Each of the undersigned financial institutions that is not a party to the
Credit Agreement prior to the Amendment No. 1 Effective Date (each, a “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the Amendment No. 1 Effective Date, become a Lender for all
purposes of the Credit Agreement, with a 2018 Revolving Global Commitment as set
forth on Schedule 2.01 attached hereto as Annex A.

(b) Each undersigned New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and by the
Credit Agreement and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement

 

10



--------------------------------------------------------------------------------

that are required to be satisfied by it in order to become a Lender, (iii) from
and after the Amendment No. 1 Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any Lender or the Issuing Bank; and (b) agrees that it
will (i) independently and without reliance on the Administrative Agent or any
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Loan Documents, and (ii) perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (i) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrowers, the
Lenders (including each Increasing Lender and each New Lender) and the
Administrative Agent, (ii) the Administrative Agent shall have received
counterparts of the Consent and Reaffirmation attached as Exhibit A hereto duly
executed by the Subsidiary Guarantors, (iii) the Administrative Agent shall have
received such opinions, instruments and documents as are reasonably requested by
the Administrative Agent, (iv) the Administrative Agent shall have received
payment and/or reimbursement of the Administrative Agent’s and its affiliates
fees and expenses (including, to the extent invoiced, fees and expenses of
counsels for the Administrative Agent) in connection with this Amendment and the
other Loan Documents, (v) The Administrative Agent shall have received, for the
account of each Increasing Lender and each New Lender that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, an upfront fee in an amount equal to the amount
previously disclosed to the Increasing Lenders and the New Lenders and (vi) the
Administrative Agent shall have made such reallocations of each Lender’s 2018
Revolving Global Applicable Percentage of the 2018 Revolving Global Credit
Exposure under the Credit Agreement (including the New Lenders) as are necessary
in order that the 2018 Revolving Global Credit Exposure with respect to such
Lender reflects such Lender’s 2018 Revolving Global Applicable Percentage of the
2018 Revolving Global Credit Exposure under the Credit Agreement as amended
hereby. The Borrowers hereby agree to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans and the reallocation described in
clause (vi) above, in each case on the terms and in the manner set forth in
Section 2.16 of the Credit Agreement.

4. Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Person and are enforceable against such
Person in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of each of the Parent and
the other Borrowers set forth in the Credit Agreement, as amended hereby, are
true and correct in all material respects (except to the extent such
representation or warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of the date hereof.

 

11



--------------------------------------------------------------------------------

5. Reference to and Effect on the Credit Agreement and the other Loan Documents.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement, the Loan Documents and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

(d) This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

VISTAPRINT N.V., as a Borrower By:  

/s/ Ernst Teunissen

Name:   Ernst Teunissen Title:   Chief Financial Officer

VISTAPRINT LIMITED,

as a Borrower

By:  

/s/ Ernst Teunissen

Name:   Ernst Teunissen Title:   President and Chairman

VISTAPRINT SCHWEIZ GMBH,

as a Borrower

By:  

/s/ Ernst Teunissen

Name:   Ernst Teunissen Title:   Managing Director

VISTAPRINT B.V.,

as a Borrower

By:  

/s/ Ernst Teunissen

Name:   Ernst Teunissen Title:   Managing Director

VISTAPRINT USA, INCORPORATED,

as a Borrower

By:  

/s/ Lawrence Gold

Name:   Lawrence Gold Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 21, 2011, as amended and restated as of
February 8, 2013

Vistaprint Limited et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:  

/s/ Daglas Panchal

Name:   Daglas Panchal Title:   Vice President

FIFTH THIRD BANK,

as a Lender By  

/s/ Suneel S. Gill

  Name:   Suneel S. Gill   Title:   Managing Director

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender By  

/s/ Manuel Burgueño

  Name:   Manuel Burgueño   Title:   Senior Vice President

SANTANDER BANK, N.A.,

as a Lender By  

/s/ Scott Wollard

  Name:   Scott Wollard   Title:   Managing Director

UNION BANK, N.A.,

as a Lender By  

/s/ Christine Davis

  Name:   Christine Davis   Title:   Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 21, 2011, as amended and restated as of
February 8, 2013

Vistaprint Limited et al



--------------------------------------------------------------------------------

SunTrust Bank,

as a New Lender By  

/s/ Cynthia Burton

  Name:   Cynthia Burton   Title:   Vice President

RBS CITIZENS, N.A.,

as a Lender By  

/s/ Stephen F. O’Sullivan

  Name:   Stephen F. O’Sullivan   Title:   Senior Vice President

BARCLAYS BANK PLC,

as a Lender By  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender By  

/s/ Robert M. Martin

  Name:   Robert M. Martin   Title:   Senior Vice President

WELLS FARGO BANK NA, LONDON BRANCH,

as a Lender By  

/s/ Martha Woods

  Name:   Martha Woods   Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 21, 2011, as amended and restated as of
February 8, 2013

Vistaprint Limited et al



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender By  

/s/ Jean S. Manthorne

  Name:   Jean S. Manthorne   Title:   Senior Vice President

KEYBANK NATIONAL ASSOCIATION,

as a New Lender By  

/s/ James A. Gelle

  Name:   James A. Gelle   Title:   Vice President

CAPITAL ONE, NATIONAL ASSOCIATION,

as a New Lender By  

/s/ Andrew J. Bella

  Name:   Andrew J. Bella   Title:   Senior Vice President

FIRST NIAGARA BANK, N.A.,

as a Lender By  

/s/ Robert Dellatorre

  Name:   Robert Dellatorre   Title:   Vice President

GOLDMAN SACHS BANK USA,

as a Lender By  

/s/ Ashwin Ramakrishna

  Name:   Ashwin Ramakrishna   Title:   Authorized Signatory

 

Signature Page to Amendment No. 1 to

Credit Agreement dated as of October 21, 2011, as amended and restated as of
February 8, 2013

Vistaprint Limited et al



--------------------------------------------------------------------------------

Annex A

SCHEDULE 2.01

COMMITMENTS

 

Lender

   2016 Revolving
Global
Commitment      2018 Revolving
Global
Commitment      2018 Revolving
US
Commitment      Outstanding Initial
Term Loans as of
the Amendment
No. 1
Effective Date      Additional Term
Loan Commitment  

JPMorgan Chase Bank, N.A.

   $ 0       $ 81,789,717.28       $ 0       $ 15,808,148.74       $
2,402,133.98   

Fifth Third Bank

   $ 0       $ 75,834,801.76       $ 0       $ 19,250,000.00       $
2,415,198.24   

HSBC Bank USA, National Association

   $ 0       $ 72,801,321.59       $ 0       $ 15,881,250.00       $
6,317,428.41   

Santander Bank, N.A.

   $ 0       $ 71,176,211.45       $ 0       $ 7,218,750.00       $
14,105,038.55   

Union Bank, N.A.

   $ 0       $ 59,007,639.55       $ 0       $ 5,848,101.26       $
10,144,259.19   

SunTrust Bank

   $ 0       $ 55,877,092.51       $ 0       $ 0       $ 16,191,657.49   

RBS Citizens, N.A.

   $ 0       $ 50,500,000.00       $ 0       $ 13,956,250.00       $ 0   

Barclays Bank PLC

   $ 0       $ 40,000,000.00       $ 0       $ 0       $ 0   

PNC Bank, National Association

   $ 0       $ 31,000,000.00       $ 0       $ 8,662,500.00       $ 0   

Wells Fargo Bank NA, London Branch

   $ 0       $ 24,022,026.43       $ 0       $ 4,812,500.00       $ 1,165,473.57
  

Bank of America, N.A.

   $ 0       $ 18,876,651.98       $ 0       $ 4,812,500.00       $ 1,123,348.02
  

KeyBank National Association

   $ 0       $ 13,955,947.14       $ 0       $ 0       $ 4,044,052.86   

Capital One, National Association

   $ 0       $ 13,955,947.14       $ 0       $ 0       $ 4,044,052.86   

First Niagara Bank, N.A.

   $ 0       $ 16,202,643.17       $ 0       $ 0       $ 1,797,356.83   

Goldman Sachs Bank USA

   $ 0       $ 15,000,000.00       $ 0       $ 0       $ 0   

Aggregate Commitments

   $ 0       $ 640,000,000.00       $ 0       $ 96,250,000.00       $
63,750,000.00   